ORDER
On June 26, 1981 we issued an order in the above proceeding reprimanding the respondent, Thomas F. Farrelly, for his failure to file a response to a complaint filed with this Court’s Disciplinary Board in April, 1981. The order contained an admonition informing the respondent that his failure to file the response would result in an order being entered, without any further notice, indefinitely suspending him from the practice of law. On July 16, 1981, the Board’s counsel informed this Court that the respondent had not filed the required response.
Accordingly, it is ordered that the respondent, Thomas F. Farrelly, be and he is hereby suspended from engaging in the practice of law in this State until further order of this Court.
MURRAY, J., did not participate.